THIS was an ejectment for a tract of land called Mattapany.
At the Assises held for Saint Mary’s County, at the trial of the cause, the plaintiff, to prove that he was the legitimate son and heir of Kenelm Cheseldine, his reputed father, and through whom he claimed title to the land in question as his heir at law, offered evidence, that Kenelm Cheseldine cohabited with Mary Sheppard, the mother of the plaintiff, from the year 1712 to the time of his death, which happened in the year 1717; and that during that time the said Kenelm and Mary had often declared that he was married to the said Mary, and he that she was his lawful wife, and that he used to treat her as his wife, except at some particular times, when intoxicated or in a passion; that the plaintiff was born in the year 1712, some time after the cohabitation had commenced, and that the said Kenelm owned him for his son.
The defendant prayed the Justices to declare to the Jury, that the evidence was not sufficient to prove the lessor of the plaintiff to be the legitimate son of Kenelm, Cheseldine, his supposed ¡father, as no actual marriage was proved. But the Justices directed the Jury, that if they found the said Kenelm and Mary had consented and agreed to be man and wife, and had cohabited and copulated as such before the birth of the lessor of the plaintiff, that they should render their verdict for the plaintiff. To this direction of the Court the defendant excepted. And this Court affirmed the judgment.
Lib. E. J. No. 6. fol. S3.